IN THE COURT OF APPEALS OF IOWA

                                 No. 16-0338
                             Filed March 8, 2017


IN RE THE MARRIAGE OF HEATHER DAWNE JOBES
AND JAMES ANTHONY JOBES

Upon the Petition of
HEATHER DAWNE JOBES,
      Petitioner-Appellee,

And Concerning
JAMES ANTHONY JOBES,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Harrison County, Kathleen A.

Kilnoski, Judge.




      James Jobes appeals from provisions of the decree dissolving his

marriage to Heather Jobes. AFFIRMED.




      Jon J. Puk of Woodke & Gibbons, P.C., L.L.O., Omaha, Nebraska, for

appellant.

      Jill K. Harker of JK Harker Law, P.C., L.L.O., Omaha, Nebraska, for

appellee.




      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


DOYLE, Judge.

       James Jobes appeals the district court’s decree dissolving his twenty-two

year marriage to Heather Jobes.       James asserts the district court erred or

abused its discretion in (1) finding Heather’s earnings in the future would not

increase from her present income, (2) awarding Heather traditional alimony for

the duration of her life, and (3) ordering James to pay a portion of Heather’s trial

attorney fees. Upon our de novo review of the record, see Iowa R. App. P.

6.907, along with a careful study of the briefs and the district court’s ruling, we

approve of the reasons and conclusions reached by the district court, and we see

no reason to disturb its ruling.     The district court wrote a thoughtful and

considered ruling. Its factual findings are fully supported by the record, and the

court accurately applied the governing legal and equitable principles. Because a

full opinion would not augment or clarify existing case law, and we agree with the

district court’s reasons and conclusions, we affirm the district court’s decree

without further opinion. See Iowa Ct. R. 21.26(1)(d) and (e).

       Heather requests an award of appellate attorney fees. Awarding appellate

attorney fees in dissolution cases rests within our discretion, and we consider the

requesting party’s needs, the other party’s ability to pay, and whether the party

was required to defend the district court’s decision on appeal. See In re Marriage

of McDermott, 827 N.W.2d 671, 687 (Iowa 2013). After carefully considering

these factors, we award Heather $2000 in appellate attorney fees. Costs are

assessed to James.

       AFFIRMED.